PER CURIAM.
On petition for certiorari three grounds are pressed as grounds for reversal of the judgment of conviction, (1) the ruling of the trial court excluding the statement of Mrs. S. A. Jarrell, witness for the defense, that defendant stated to her, “Carolyn has fainted”, (2) the refusal of charge 8 requested by the defendant and (3) the refusal of charge 15 requested by the defendant. We agree with the opinion of the Court of Appeals on the foregoing matters except that as to charge 8, we are of the opinion that it was substantially and fairly covered by the oral charge of the court. Brown v. State, 249 Ala. 5, 31 So.2d 681; § 273, Title 7, Code of 1940. It follows that the judgment of the Court of Appeals affirming the judgment of conviction is affirmed.
Affirmed.
All the Justices concur.